          Case 1:19-cv-02232-TJK Document 24 Filed 08/05/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, et al.,

                                  Plaintiffs,

                       v.                               No. 1:19-cv-02232-TJK

 DEUTSCHE TELEKOM AG, et al.,

                                  Defendants.


     FILING AND CERTIFICATION OF COMPLIANCE UNDER 15 U.S.C. § 16(g)
            BY DEUTSCHE TELEKOM AG AND T-MOBILE US, INC.

       Pursuant to Section 2(g) of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16(g),

Defendants Deutsche Telekom AG (“Deutsche Telekom”) and T-Mobile US, Inc. (“T-Mobile”)

by their attorneys, submit this filing regarding all written or oral communications by or on behalf

of Deutsche Telekom and/or T-Mobile with any officer or employee of the Executive Branch of

the United States concerning or relevant to the Proposed Final Judgment in this action. In

accordance with Section 2(g), this filing does not include communications “made by counsel of

record alone with the Attorney General or the employees of the Department of Justice alone.”

       To the best of Deutsche Telekom and T-Mobile’s knowledge, after appropriate inquiry,

Defendants had numerous telephone discussions and meetings with employees of the Antitrust

Division of the U.S. Department of Justice (“DOJ”) relating to the Proposed Final Judgment

during the weeks prior to its filing by the DOJ in this action on July 26, 2019. All of those

discussions related to negotiation of a potential settlement in the general form contained in the

Proposed Final Judgment. Listed below are the representatives of Defendants who participated

in one or more of those discussions:
          Case 1:19-cv-02232-TJK Document 24 Filed 08/05/19 Page 2 of 2



               John Legere, T-Mobile
               G. Michael Sievert, T-Mobile
               Peter Ewens, T-Mobile
               David Carey, T-Mobile
               David Miller, T-Mobile
               Broady Hodder, T-Mobile
               Manus Cooney, American Continental Group, Inc., Consultant to T-Mobile
               Mark Nelson, Cleary Gottlieb Steen & Hamilton LLP, Counsel to Deutsche
                       Telekom and T-Mobile
               Linden Bernhardt, Cleary Gottlieb Steen & Hamilton LLP, Counsel to Deutsche
                       Telekom and T-Mobile
               David Allinson, Latham & Watkins LLP, Counsel to T-Mobile
               Marcelo Claure, SoftBank Group Corp. (“SoftBank”), and Sprint Corporation
                       (“Sprint”)
               Michel Combes, Sprint
               Ziad Ojakli, SoftBank
               Jeff Jaeckel, Sprint and Morrison & Foerster LLP, Counsel to SoftBank and
                       Sprint
               David Meyer, Morrison & Foerster LLP, Counsel to SoftBank and Sprint
               Brandon Parris, Morrison & Foerster LLP, Counsel to SoftBank and Sprint
               Charles Ergen, DISH Network Corporation (“DISH”)
               Thomas Cullen, DISH

       Deutsche Telekom and T-Mobile hereby certify that this filing is the filing required by 15

U.S.C. § 16(g) and that this filing is a true and complete description of relevant communications

known to Deutsche Telekom and T-Mobile or of which Deutsche Telekom and T-Mobile

reasonably should have known.

 Dated: August 5, 2019                     Respectfully submitted,
        Washington, DC

                                           /s/ Mark W. Nelson
                                           Mark W. Nelson
                                           mnelson@cgsh.com
                                           CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                           2112 Pennsylvania Avenue, N.W.
                                           Washington, D.C. 20037
                                           T: 202-974-1500
                                           F: 202-974-1999

                                           Attorney for Defendants Deutsche Telekom AG and
                                           T-Mobile US, Inc.




                                                2
